Citation Nr: 0729685	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  96-37 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with degenerative disc disease before 
September 27, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain with degenerative disc disease from September 
27, 2004.

3.  Entitlement to a higher rating for left lumbosacral 
radiculopathy, currently evaluated as 20 percent disabling.

4.  Entitlement to a higher rating for right lumbosacral 
radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran was originally granted 
service connection for residuals of a low back injury and 
awarded a 20 percent rating in May 1984.  In January 1996, 
the veteran filed a claim for an increased rating.  The RO 
denied the claim in the March 1996 decision, which the 
veteran appealed.  In September 2000 and September 2003, the 
Board remanded the veteran's claim for additional 
development.

During the pendency of the appeal, the RO awarded a higher 
rating of 40 percent for the low back disability, effective 
from September 27, 2004.  The veteran was also granted 
separate ratings for left and right lumbosacral 
radiculopathy.  Because radiculopathy has been considered as 
an associated neurologic abnormality associated with the 
veteran's low back disability, the Board will consider those 
two evaluations in conjunction with the veteran's appeal for 
a higher rating for her low back disability.


FINDINGS OF FACT

1.  Before September 27, 2004, the veteran's service-
connected low back strain with degenerative disc disease was 
manifested by functional losses that equate to moderate 
limitation of motion of the lumbar spine, with forward 
flexion to no worse than 55 degrees with associated mild 
muscle spasm.  The disability was not manifested by severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain, or pronounced intervertebral disc 
syndrome, ankylosis of the lumbar spine, or incapacitating 
episodes in association with intervertebral disc syndrome.

2.  From September 27, 2004, the veteran's service-connected 
low back strain with degenerative disc disease has been 
manifested by pain and limitation of motion with forward 
flexion of the thoracolumbar spine to 30 degrees; ankylosis 
of the lumbar spine, pronounced intervertebral disc syndrome, 
or incapacitating episodes in association with intervertebral 
disc syndrome has not been shown.

3.  The veteran's left lumbosacral radiculopathy has resulted 
in disability tantamount to no worse than moderate incomplete 
paralysis of the sciatic nerve.

4.  The veteran's right lumbosacral radiculopathy has 
resulted in disability tantamount to no worse than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Before September 27, 2004, the criteria for a rating in 
excess of 20 percent for service-connected low back strain 
with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Code 5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

2.  From September 27, 2004, the criteria for a rating in 
excess of 40 percent for service-connected low back strain 
with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes 5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

3.  The criteria for a rating in excess of 20 percent for 
service-connected left lumbosacral radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2007).

4.  The criteria for a rating in excess of 10 percent for 
service-connected right lumbosacral radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2002 and April 2004 
notice letters, the veteran and her representative were 
notified of the information and evidence needed to 
substantiate her claim.  By a March 2006 letter, the RO 
provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in March 2007, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the October 2002 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding her 
disability.  The veteran was also told to send in any 
evidence in her possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in East 
Orange, New Jersey.  Pursuant to the Board's September 2003 
remand, updated records from the outpatient clinic in 
Hackensack, New Jersey were obtained.  The veteran has also 
submitted records from multiple private treatment providers.  
Additionally, the veteran was provided several VA 
examinations in relation to her claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of her claims on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).



Low Back Strain with Degenerative Disc Disease

Prior to September 27, 2004, the veteran's low back 
disability was evaluated under Diagnostic Code 5295 for 
lumbosacral strain.  See 38 C.F.R. § 4.71a (2002).  That 
diagnostic code provided for a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in the 
standing position.  A 40 percent rating was warranted for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
rating was the maximum schedular rating allowable under the 
diagnostic code.  38 C.F.R. § 4.71a (Diagnostic Code 5295) 
(2002).

In addition, Diagnostic Code 5292 provided for a 20 percent 
rating when there is moderate limitation of motion of the 
lumbar spine and a 40 percent rating when there is severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(2002).  Furthermore, under Diagnostic Code 5293, a 20 
percent rating was warranted for moderate intervertebral disc 
syndrome, recurring attacks.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, recurring 
attacks with intermittent relief.  A 60 percent rating was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a (2002).

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007)).

Under the first set of revisions, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  
A 20 percent rating was assignable with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent rating 
was assignable.  With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, a 60 
percent rating was assignable.  60 percent is the maximum 
rating.  Id.  

Note (1), which follows the rating criteria states that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under the most recent revision, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases or Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5243) (2007).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5243) (2007).

The first set of revisions for intervertebral disc syndrome 
was largely incorporated into the current version's Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under this formula, a 20 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2007).

Additionally, under Note (1) appended to these alternate 
rating criteria for disc disease:  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

VA must consider the veteran's increased rating claim 
involving the lumbar spine under each set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
October 2002, the veteran was provided a letter informing her 
of the regulation changes.

Evidence Before September 27, 2004

A review of the evidence before September 27, 2004 reveals a 
VA orthopedic examination report from March 1996.  The 
veteran complained of constant low back pain with occasional 
radiation of the pain in the left leg.  She denied bladder or 
bowel symptoms.  On examination, mild pain was noted on 
palpation of the lumbar paravertebral muscles.  There was no 
muscle atrophy or spinous tenderness noted.  Range of motion 
of the lumbar spine was flexion to 70 degrees, extension to 
10 degrees, lateral flexion to 30 degrees, and lateral 
rotation to 30 degrees.  Straight leg raises were negative 
and muscle strength and reflexes were normal.  X-rays showed 
degenerative joint disease (DJD) at L5-S1.  The examiner 
diagnosed the veteran with a history of remote injury to the 
back with DJD of the lumbosacral spine.

Records from the East Orange VAMC and F.A.R., D.O., reflect 
regular treatment for chronic low back pain.  An MRI from 
M.R. Institute in April 1996 demonstrated degenerative disc 
disease (DDD) in the lumbar spine, greatest at L5-S1.  Left-
sided radiculopathy was shown by an April 1996 EMG from 
Pavonia Medical Associates.

In April 1997, the veteran underwent further VA examination.  
The veteran again had complaints of low back pain.  She 
denied that her disability affected her daily activities 
other than exercise.  Range of motion testing resulted in 
flexion to 20 degrees, extension to 10 degrees, and lateral 
flexion to 10 degrees.  The examiner reported that the range 
of motion was self-limiting due to the veteran's complaints 
of pain.  Reflexes and muscle testing were normal.  Straight 
leg raises were positive on the left at 70 degrees.  There 
was no palpable muscle spasm in the low back.  The examiner 
diagnosed the veteran with chronic low back pain syndrome 
with associated left lower lumbosacral radiculopathy.

VA treatment records dated in 1997 and 1998 show continued 
treatment for low back pain and issuance of a back brace.  
The veteran also continued to receive physical therapy for 
her back through Dr. F.A.R.

The veteran was afforded another VA orthopedic examination in 
February 1999.  The veteran reported that she used a back 
support for activities around the house and that she was 
employed doing administrative work.  On examination there was 
slight tenderness of the low back.  There was no tenderness 
of the sacro-iliac joints or sacrum.  There was no 
paravertebral muscle tenderness or spasm and straight leg 
raises were negative.  The veteran was able to flex her back 
to 72 degrees, extend to 12 degrees, and rotate to 25 degrees 
bilaterally.  She also had left lateral flexion to 20 degrees 
with pain and right lateral flexion to 22 degrees.  X-rays 
showed DDD at L3-L4 and L5-S1.  There was no evidence of 
fracture or subluxation.  The examiner diagnosed the veteran 
with low back pain secondary to strain.

A March 1999 VA neurological examination reflected chronic 
lumbosacral strain.  The examiner reported that there was 
positive tenderness noted on the lumbosacral spine on the 
right paravertebral region.  There was decreased mild range 
of motion on flexion.  Straight leg raises were negative and 
there were no paraspinal muscle spasms.  Sensory examination 
was normal for the lower extremities and ankle jerk was 
present.  The examiner stated that the veteran was employable 
with certain restriction because of, among other things, back 
pain.

Pursuant to the Board's September 2000 remand, the veteran 
was provided with a VA orthopedic examination.  The August 
2001 report shows complaints of constant stiffness and pain 
in the lower back.  The examiner reported that the veteran's 
gait was normal.  Straight leg raises were negative.  Knee 
and ankle jerk were present.  Sensation and motor strength 
were intact.  During range of motion testing, the veteran had 
flexion to 70 degrees, extension to 10 degrees, left lateral 
flexion to 20 degrees, and right lateral flexion to 15 
degrees.  The veteran experienced low back pain in all 
directions and there was mild spasm of the paravertebral 
muscles on forward flexion.  The examiner provided diagnoses 
of DDD and DJD of the lumbosacral spine with mild limited 
range of motion accompanied by pain and spasm.  The examiner 
also reported that there were no abnormal movements, 
fatigability, incoordination, or weakness exhibited during 
the examination.

The veteran was also provided a VA neurological examination 
in August 2001.  After an examination and a review of the 
claims file, including past testing, the examiner stated that 
there was no evidence of neurological deficit.  The examiner 
also gave the opinion that the veteran's intervertebral disc 
syndrome would seem to qualify as mild.

Subsequent to the Board's September 2003 remand, the veteran 
submitted additional evidence in August 2004.  Records from 
the Nuzzi Chiropractic Family and Sports Center dated in 
October 2002 showed continuing physical therapy for low back 
pain.  The veteran requested lumbar rolls for back support 
while sitting in a chair in June 1998 and February 2002.  A 
private MRI in November 2003 indicated narrowing at L5-S1 
with probable DDD and posterior stenosis.  In January 2004, 
another MRI was taken of the veteran's lumbar spine.  The 
report reflected osteoarthritic changes at L5-S1 with 
desiccation of disc material, loss of disc height, and 
central focal herniation.

Updated records from the East Orange VAMC were also obtained 
after the remand.  These records included progress notes from 
the associated outpatient clinic in Hoboken, New Jersey.  The 
records continued to show regular treatment for chronic low 
back pain.  The veteran carried diagnoses of strain, DJD, and 
DDD of the lumbar spine.

Pursuant to the Board's September 2003 remand, the veteran 
was afforded a neurological examination on September 16, 
2004.  The veteran complained of radiating pain, numbness, 
and weakness in the lower extremities.  On examination, the 
veteran's motor strength was normal except the muscles of the 
left hip were 4/5.  There was no atrophy and ankle jerks were 
present.  The veteran's gait was normal.  The examiner noted 
positive tenderness on the L4-L5 and L5-S1 paravertebral 
muscles.  Slight paraspinal muscle spasm was exhibited on the 
right lumbar muscles.  Straight leg raises were to 65 degrees 
and there was no sensory loss.  Range of motion testing 
showed flexion to 55 degrees before pain.  Extension was to 
20 degrees and left and right lateral flexion was to 20 
degrees.  The examiner diagnosed the veteran with chronic 
lower back strain with moderately severe functional 
impairment for lower back pain and bilateral lumbosacral 
radiculopathy, right more than left.

Based on the evidence before September 27, 2004, the Board 
finds that a rating in excess of 20 percent for the veteran's 
service-connected low back strain with DDD is not warranted.  
Under the old regulations, severe lumbosacral strain and 
severe limitation of motion of the lumbar spine are not 
shown.  Additionally, severe or pronounced intervertebral 
disc syndrome is not evidenced by the record.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5292, 5293, 5295) (2002).

The March 1996, February 1999, August 2001, and September 16, 
2004 VA examination showed no worse than flexion to 55 
degrees, extension to 10 degrees, left lateral flexion to 
20 degrees, right lateral flexion to 15 degrees, and left and 
right lateral rotation to 25 degrees.  These testing results 
were more akin to moderate limitation of motion of the lumbar 
spine compared to severe limitation of motion.  Additionally, 
the March 1999 examiner reported there was only mild decrease 
in flexion.  While the April 1997 examination report 
indicated more severe limitation of motion, the examiner 
stated that motion was self-limiting.  The April 1997 
examination was not in line with the other five VA 
examinations that indicated more consistent limitation of 
motion results.  Even with consideration of pain, the results 
were not indicative of severe limitation of motion.  In fact, 
the August 2001 examiner noted that there was an absence of 
fatigability, incoordination, or weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7 (1995).

The evidence before September 27, 2004 does not show that the 
veteran experienced recurring attacks associated with 
intervertebral disc syndrome.  There were no pronounced 
persistent symptoms compatible with sciatic neuropathy.  For 
instance, ankle jerk was consistently evidenced on 
examination.  Moreover, the August 2001 VA examiner found no 
evidence of neurological deficit and stated that the 
veteran's intervertebral disc syndrome qualified as mild.  
Mild intervertebral disc syndrome warrants only a 10 percent 
rating under the former criteria.  Furthermore, while muscle 
spasm was evidenced at times on bending, that symptom is 
already taken into account with the 20 percent rating for 
lumbosacral strain.  More severe symptoms were not shown on 
VA examination such as abnormal mobility, which was 
explicitly not found by the examiners.

The treatment records from the East Orange VAMC and the 
private treatment records do not provide a basis for a higher 
rating under the former criteria.  While the records show 
regular treatment and therapy for low back pain, they do not 
contain any information indicative of the symptoms associated 
with the criteria for higher ratings as set forth above.  
Additionally, the claims file contains numerous records that 
address the veteran's other disabilities or are from many 
years before the veteran filed her increased rating claim and 
are not relevant to the present issues.

With respect to the September 23, 2002 and September 26, 2003 
regulation changes concerning intervertebral disc syndrome, 
an evaluation in excess of 20 percent before September 27, 
2004 is also not warranted.  Since the effective dates of the 
regulation changes, the evidence does not indicate that the 
veteran experienced incapacitating episodes resulting from 
intervertebral disc syndrome.  Such episodes were not noted 
on the September 16, 2004 VA examination report or in the 
contemporaneous treatment records.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic 
Code 5243) (2004).  (As mentioned in the Introduction, the 
veteran has already been awarded separate ratings for left 
and right radiculopathy secondary to her service-connected 
low back disability, constituting neurological manifestations 
of her disability.  The appropriateness of the assigned 
disability ratings for radiculopathy is addressed in a 
separate section of the decision.)

Regarding the general formula of the revised criteria, the 
evidence from September 26, 2003 to September 27, 2004 does 
not reflect forward flexion of the thoracolumbar spine to 30 
degrees or less or ankylosis of the thoracolumbar spine.  As 
noted, the September 16, 2004 VA examination report showed 
forward flexion to 55 degrees.  Thus, a rating in excess of 
20 percent under the general formula of the revised criteria 
for the spine is not warranted.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2004).

Evidence Since September 27, 2004

Since September 27, 2004, the relevant evidence consists of a 
VA examination report and VA treatment records showing 
continuing treatment for low back pain.  Pursuant to the 
Board's September 2003 remand, the veteran underwent VA 
orthopedic examination on September 27, 2004.  The veteran 
complained of constant low back pain and tenderness to 
palpation on the right paraspinal muscles.  According to the 
examiner, strength and gait were normal.  Sensory and 
reflexes were intact and there was no evidence of lumbar 
ankylosis.  The veteran's range of motion was 30 degrees of 
forward flexion, 5 degrees of extension, and 5 degrees of 
left and right lateral flexion.  The examiner reported that 
the veteran did not want to go any farther because she was in 
pain.  He stated that limitation of motion was secondary to 
pain and was self-limited.  There was no evidence of 
weakness, fatigue, or lack of endurance following repetitive 
use.  The examiner did not provide a diagnosis.  He stated 
that previous instances of left-sided radiculopathy were 
inconsistent with the physical findings and that the symptoms 
were based on subjective complaints rather than objective 
findings.  The examiner noted that the veteran's low back 
disability was mild and there was no evidence of 
radiculopathy on physical examination.  He gave an opinion 
that the veteran had no disability and was capable of 
performing her duties of full-time employment.

A VA neurological disorder examination was also provided in 
February 2005.  Although this was performed in connection 
with a separate claim concerning migraine headaches, the 
examiner noted information regarding the low back.  
Particularly, the veteran's reflexes and sensation were 
intact.  Also, tenderness was found on forward flexion of the 
lumbar spine.

Based on the evidence from September 27, 2004, the Board 
finds that a rating in excess of 40 percent for the veteran's 
service-connected low back strain with DDD is not warranted 
since that date.  Regarding the former criteria, a 40 percent 
rating is the maximum schedular rating for limitation of 
motion of the lumbar spine and lumbosacral strain.  A 60 
percent rating is not warranted for intervertebral disc 
syndrome because pronounced persistent symptoms are not 
shown.  The September 27, 2004 VA examination report did not 
reflect such severity associated with neurological symptoms 
as contemplated in the criteria.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5292, 5293, 5295) (2002).

A rating in excess of 40 percent is also not warranted under 
the revised criteria.  The September 27, 2004 VA examination 
and subsequent treatment records do not indicate that the 
veteran experienced incapacitating episodes as a result of 
intervertebral disc syndrome.  Also, ankylosis of the lumbar 
spine was not shown on examination.  Therefore, the criteria 
for a higher rating are not met since September 27, 2004.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2007); 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).

Lumbosacral Radiculopathy

The veteran's lumbosacral radiculopathy has been evaluated 
utilizing the rating criteria found at Diagnostic Code 8520 
for paralysis of the sciatic nerve.  Under that diagnostic 
code, a 10 percent rating is for application when there is 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is for application when there is moderate incomplete 
paralysis.  A 40 percent rating is for application when there 
is moderately severe incomplete paralysis.  A 60 percent 
rating is for application when there is severe incomplete 
paralysis, with marked muscular atrophy.  Finally, an 
80 percent rating is for application when there is complete 
paralysis of the sciatic nerve as evidenced by the foot 
dangling and dropping, no active movement possible of muscles 
below the knee, or flexion of the knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a (Diagnostic Code 8520).

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

As mentioned above, the veteran was diagnosed with bilateral 
lumbosacral radiculopathy, right more than left, in the 
September 16, 2004 VA examination report.  The veteran 
reported that her low back pain radiated to both buttock, 
into her legs, and down to her feet.  Neurologic examination 
reflected motor strength as 5/5 all over except the hips were 
4/5 on the left.  The examiner noted that there was no muscle 
atrophy and that muscle bulk and tone were normal.  The 
veteran's gait was normal and the reflexes of the lower 
extremities were intact.  Importantly, the examiner found no 
paralysis or sensory loss.

Reiterating the pertinent findings in the September 27, 2004 
VA examination, the examiner did not find any evidence of 
radiculopathy on physical examination.  The veteran 
complained of low back pain, right greater than left.  The 
examiner also found that reflexes and sensory were intact in 
the lower extremities.  He described the veteran's low back 
disability as mild.

With consideration of these findings, the Board finds that a 
higher rating is not warranted for left or right lumbosacral 
radiculopathy.  The symptomatology does not more closely 
approximate the criteria for moderately severe on the left or 
moderate on the right.  In fact, there is some question as to 
whether the veteran suffers from radiculopathy.  In any 
event, the evidence shows that the veteran's reflexes and 
sensory were intact in the lower extremities.  The VA 
examiners reported that there was no paralysis or muscle 
atrophy.  Additionally, there has been no evidence showing 
more severe symptoms such as foot drop or inactive muscle 
movement.  Subjective complaints of pain are already 
contemplated in the current evaluation.  The finding in the 
September 16, 2004 VA examination that motor strength was 
less on the left hip is taken into account in the higher 
rating for the left side.

Other current medical records do not contain evidence with 
which to assign a higher rating.  This includes treatment 
records from the East Orange VAMC and a VA neurological 
disorder examination provided in relation to a separate claim 
involving migraine headaches.  Hence, a higher rating is not 
warranted for left or right lumbosacral radiculopathy.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's low back disability with 
radiculopathy reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluations assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent before September 27, 
2004 for low back strain with DDD, and a rating in excess of 
40 percent from September 27, 2004, must be denied.  
Additionally, ratings in excess of 20 percent for left 
lumbosacral radiculopathy and 10 percent for right 
lumbosacral radiculopathy must also be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Before September 27, 2004, an evaluation in excess of 20 
percent for low back strain with degenerative disc disease is 
denied.

From September 27, 2004, an evaluation in excess of 40 
percent for low back strain with degenerative disc disease is 
denied.

A higher rating for left lumbosacral radiculopathy is denied.

A higher rating for right lumbosacral radiculopathy is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


